EXHIBIT 10.2




AMENDMENT TO PURCHASE AGREEMENT
 


 
This Amendment to Purchase Agreement (this “Amendment”) is made and entered into
July 31, 2006, by and between Daniel K. Donkel and Samuel H. Cade (hereinafter
collectively referred to as “Sellers”), whose address is c/o Daniel K. Donkel,
1420 N. Atlantic Avenue, Suite 1201, Daytona Beach, FL 32118 and True North
Energy Corp. (hereinafter called “Buyer”), whose address is 1200 Smith Street,
16th Floor, Houston, TX 77002. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Purchase Agreement
 


WITNESSETH:


WHEREAS, the parties hereto are parties to that certain Purchase Agreement dated
as of May 9, 2006 (the “Purchase Agreement”) and desire to amend certain terms
thereof as provided for herein.
 


 
NOW, THEREFORE, in consideration of these premises, the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as:


 
1. Article 3 of the Purchase Agreement is hereby amended to read in its entirety
as follows:


“3. Due Diligence: On or before five (5) days following the full execution of
this Agreement by Sellers, but not later than May 16, 2006 (the "Notice Date"),
Buyer shall have performed all due diligence work in a form and manner
reasonably acceptable to Buyer pertaining to the Leases. Buyer agrees that the
non-issuance of the Un-Issued Leases shall not be considered a title defect for
purposes of this provision. If such due diligence work or any other information
or data shall reflect the existence of encumbrances, encroachments, defects in
or objections to title which Buyer does not waive (all of which are herein
called "Title Defects"), written notice of the title defects shall be given to
Sellers on or before the Notice Date. If Title Defects shall be so specified,
Sellers shall have the optional right, but not the obligation, to advise Buyer
in writing on or before five (5) days following the Notice Date, as to which of
the Title Defects, if any, that Sellers are willing to use reasonable efforts to
cure (the "Approved Title Defects"). Buyer shall then have the optional right to
either (i) terminate this Agreement without further liability of either party to
the other by providing written notice to Sellers to that effect on or before the
Notice Date, or (ii) elect to close this transaction based upon Sellers’
reasonable efforts to cure the Approved Title Defects, or (iii) extend the
Closing upon the mutual agreement of Sellers and Buyer which in no event shall
be beyond December 31, 2006. Failure of Buyer to timely notify Sellers with
regard to terminating this Agreement as provided in this paragraph shall be
deemed an election of option (ii) above.”



--------------------------------------------------------------------------------


2. Article 8 of the Purchase Agreement is hereby amended to read in its entirety
as follows:


“8. Closing: Unless extended pursuant to the terms of this Agreement, the
closing of this transaction (the “Closing”) shall be held within three (3)
business days after receipt by Sellers of the Award Notice with respect to the
Leases from the Alaska Department of Natural Resources. Notwithstanding the
foregoing or any other provision herein, if this Agreement is not fully executed
by all signatory parties hereto and if Closing does not occur by the close of
business on or before December 31, 2006, Anchorage, Alaska time, this Agreement
shall be null and void and the Buyer and Sellers shall have no further rights or
obligations hereunder.”


3. Article 9 of the Purchase Agreement is hereby amended to read in its entirety
as follows:


“9. Deposit of Purchase Price. Within seven (7) days from the execution of this
Agreement by all parties, the Buyer shall deliver the Purchase Price and an
additional $10,240.00 (being an aggregate amount of $286,720.00) by wire
transfer in immediately available funds to an escrow account established by the
accounting firm of Ryan, Gunsauls & O’Donnell (the “Escrow Agent”) exclusively
for this transaction. If the foregoing amount is not received by the Escrow
Agent within the seven (7) day period, this Agreement shall be null and void and
the Buyer and Sellers shall have no further rights or obligations hereunder. The
wire transfer instructions are as follows:


Citywide Bank
ABA # 107 001 070
For credit to Ryan Gunsauls & O’Donnell, P.C.
Account # 211 008 790


The foregoing funds shall not be disbursed by the Escrow Agent until Closing and
then only in accordance with the provisions set forth in Section 11 below.
However, if the Closing does not occur on or before December 31, 2006, the
Escrow Agent shall release and return all monies held in the escrow account to
the Buyer.”


 
4. This Amendment may be executed by facsimile and in counterparts, each of
which shall constitute an original and together shall constitute one and the
same document.
 
5. Except as expressly amended hereby, all provisions of the Purchase Agreement
shall remain in full force and effect.






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.
 

        SELLERS  
   
   
      /s/ Daniel K. Donkel  

--------------------------------------------------------------------------------

DANIEL K. DONKEL


          /s/ Samuel H. Cade  

--------------------------------------------------------------------------------

SAMUEL H. CADE

 

        BUYER       TRUE NORTH ENERGY CORP.  
   
   
    By:   /s/ Massimiliano Pozzoni  

--------------------------------------------------------------------------------

Massimiliano Pozzoni, Secretary

 
ESCROW AGENT AGREES TO THE
TERMS SET FORTH IN SECTION 3
OF THE FOREGOING AGREEMENT:


RYAN GUNSAULS & O’DONNELL




By /s/ Douglas Barr    

 